NO. 289l2

IN THE SUPREME COURT OF THE STATE OF HAWAIT

  

CHERYL S. FERREIRA, now known as CHERYL S. MAR

 

SHALL,
ReSpondent/Plaintiff-Appellant, 1 ip
vs . , t 
NELSON C. FERREIRA, Petitioner/Defendant~Appelleet id

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(FC~D NO. Ol-1-C603)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, J. for the courtH

Petitioner/Defendant~Appellee Nelson C. Ferreira's

application for writ of certiorari filed on February l1, 20lO, is
hereby rejected.

DATED: Honolulu, Hawafi, March 18, 20lO.

FOR THE COURT:

//¢ZéM4 /Z€‘W$fzLqov#C§Yé

§
~E_,

.\

Associate Justice

NelSon C. Ferreira,
petitioner/defendant-
appellee, pro Se,

on the application.

1 ConSidered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,
JJ.